Citation Nr: 0118072	
Decision Date: 07/10/01    Archive Date: 07/16/01	

DOCKET NO.  97-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for pulmonary disability 
claimed as a result of tobacco use.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from December 1952 to 
October 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for 
emphysema/chronic obstructive pulmonary disease.  

In December 1998, the Board remanded the case for further 
development.  

The appellant submitted additional evidence in connection 
with his claim directly to the Board in June 2001.  When 
pertinent evidence is submitted to the Board that has not 
been reviewed by the agency of original jurisdiction, it must 
be referred to that agency for review unless the appellant 
has waived this procedural right in writing.  38 C.F.R. 
§ 20.1304(c) (2000).  The appellant has made such a waiver 
and thus this evidence does not require referral to the RO 
for review and preparation of a supplemental statement of the 
case prior to appellate consideration by the Board.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  There is no medical evidence of record showing that the 
veteran was ever diagnosed as having nicotine dependence.

3.  There is no casual relationship between the veteran's 
pulmonary disabilities and military service or to his tobacco 
use therein.




CONCLUSION OF LAW

A chronic pulmonary disability was not incurred in or 
aggravated by service nor is a chronic pulmonary disability 
attributable to tobacco use in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§  5102 and 5103, 5103A).  In this regard, the 
Board notes that the veteran was provided a VA rating 
examination in connection with his current claim.  The RO has 
collected all identified medical records as well as a copy of 
the veteran's Social Security Administration decision 
awarding him Supplemental Security Income.  The RO has also 
determined that the medical records used by the Social 
Security Administration in making its determination are no 
longer available.  The veteran was provided notice of the 
applicable laws and regulations and furnished with a 
questionnaire on his history of tobacco product use, which he 
in turn submitted.  There is no indication in the record that 
there is any additional evidence that had not been associated 
with the claims file.  The Board thus finds that VA has met 
its statutory duty to assist the veteran as required by the 
VCAA.  Id.  




Factual Background

In August 1994 the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records 
were not available and were presumed to have been destroyed 
in a fire at that facility in 1973.

The veteran presented to a VA outpatient treatment clinic in 
April 1986 with complaints of dyspnea and chest congestion.  
He reported smoking two packs of cigarettes a day.  Physical 
examination of the lungs disclosed decreased breath sounds.  
Chronic obstructive pulmonary disease was the diagnostic 
assessment.  On pulmonary function testing, it was recorded 
that the veteran was a smoker of 41 years.  Pulmonary 
function tests showed moderate airway obstruction.  

A VA outpatient treatment record dated in May 1986 shows that 
the veteran presented for a follow-up evaluation for chest 
congestion.  He stated that he continued to get shortness of 
breath on exertion.  The examiner recorded that the veteran 
continued to smoke two packs a day and was in no obvious 
respiratory distress.  He was advised to discontinue smoking.

At a VA examination in July 1986 the veteran was noted to 
have had problems with a heart condition and emphysema.  The 
examiner reported that he had examined the veteran earlier 
that year relative to these problems and observed at that 
time that the veteran was a heavy smoker (and continued to 
smoke) and was complaining of shortness of breath and 
fatigue.  The examiner noted that the veteran had a cough and 
was able to climb one flight of steps but with severe 
shortness of breath.  Chronic obstructive pulmonary disease 
was diagnosed. 

At a VA examination in April 1988, the veteran continued to 
complain of shortness of breath on exertion.  He said that he 
was still smoking but had cut down to the level of three to 
four cigarettes a day.  On physical examination, the 
veteran's lungs were clear to percussion and auscultation.  
Breathing sounds were diminished throughout.  An X-ray study 
of the chest revealed marked chronic obstructive pulmonary 
disease changes.

In a letter dated in June 1988 the veteran's private 
physician, Andrew M. Longley, D.O., reported that he had been 
seeing the veteran sporadically since 1980 and in 1985 he was 
found to have significant chronic obstructive pulmonary 
disease.  He noted that the veteran had a great deal of 
difficulty with his lungs and being very short of breath.  He 
described the veteran's prognosis as not extremely good and 
stated that the veteran's lung condition at best was static 
with very low functional capacity.

Private outpatient treatment records compiled between October 
1991 and January 1992 include a December 1991 entry that 
notes that the veteran had a history of chronic obstructive 
pulmonary disease with roughly a 60- to 70-pack-per-year 
history of tobacco usage.  This entry indicated that the 
veteran stopped smoking a few years earlier.  A later entry 
in January 1992 records that the veteran's history was 
significant for an 80-pack-per-year history of tobacco use.  
It was also noted that the veteran's father was a heavy 
smoker and had died at age 62 of a myocardial infarction and 
also had lung cancer.  

At a VA examination in April 1994, the veteran claimed that 
he began smoking while in the military in the early 1950's 
and began having problems with shortness of breath in the 
1970's.  He said he quit smoking six years earlier.  The 
veteran's lungs on physical examination were clear to 
auscultation, but breath sounds were diffusely diminished.  
Chronic obstructive pulmonary disease was diagnosed.  

In a form signed by the veteran in June 1994 for the National 
Archives and Records Administration for the purpose of 
providing information to reconstruct his medical data, the 
veteran stated that no treatment was needed or provided to 
him while on active duty and that, in essence, his medical 
problems started around the late 1950's.

In a letter dated in January 1997 and addressed to the 
veteran's physician, James A. Kneebone, M.D., an apparent 
consulting physician, Paul J. LaPrad, M.D., reported that 
examination and pulmonary function testing of the veteran 
revealed findings consistent with moderate obstructive airway 
disease with a reversible component.  He stated that the 
veteran's dyspnea was stable and attributable solely to 
obstructive airway disease, deconditioning and obesity.  He 
added that, although the veteran was found to have benign 
pleural plaques, there was no physiologic or radiographic 
evidence to support a diagnosis of asbestosis.

On a Tobacco Product Use History Questionnaire received in 
March 1997, the veteran reported a preservice history of 
smoking approximately a pack of cigarettes a week at the age 
of 18.  He also reported that he was a light smoker when he 
went into service but during service he increased his 
cigarette consumption to at least two packs per day and 
continued his level of tobacco use while in service.  The 
veteran stated that he had a current diagnosis of emphysema, 
first diagnosed in the mid-1980's.

Received in January 1999 was a copy of a Social Security 
Administration administrative law judge decision awarding the 
veteran Supplemental Security Income in June 1987.  This 
decision noted as a finding that medical records considered 
by the Social Security Administration establishes that the 
veteran had severe chronic obstructive pulmonary disease 
based on a 40-year history of cigarette smoking.  A 
subsequent letter from the Social Security Administration to 
the veteran's representative in June 2000 reported that the 
medical folder used in awarding the veteran Social Security 
Supplemental Security Income benefits in 1988 was destroyed 
several years earlier as such records were not maintained 
after a certain period of time.

In a statement dated in July 2000, Dr. Kneebone reported that 
the veteran had a diagnosis of advanced emphysema secondary 
to smoking.  He further stated that it "would certainly be 
reasonable to assume that his disease [was] related directly 
to smoking that was done during active time in the service."  
He added that the veteran had "suffered from nicotine 
addiction, also related to his having smoked during his time 
in the service." 

At a VA examination in August 2000, the examiner noted that 
he had reviewed the veteran's C-file and current VA medical 
records.  He reported that the veteran had stated that he 
began to use tobacco products before he entered service and 
would occasionally steal cigarettes from his father's supply 
and smoke them.  He said that he smoked much more heavily in 
service, often up to two packages of cigarettes daily.  He 
continued smoking after service with a 40-plus-pack-year 
history of tobacco use until he stopped smoking approximately 
seven or eight years earlier.  Following physical examination 
and diagnostic testing consisting of chest X-ray and 
pulmonary function tests, chronic obstructive pulmonary 
disease was diagnosed.  The examiner noted that his review of 
the records indicated that the veteran began to use tobacco 
products prior to his military service, although usage was 
increased therein.  It was concluded, therefore, that the 
veteran's problem with nicotine addiction appeared to have 
begun prior to his military service.  He added that the use 
of tobacco products did attribute to his development of 
pulmonary emphysema.

The veteran was seen by Dr. LaPrad in September 2000 and 
found to have had active bronchospasm most likely due to 
airway secretions.  He was provided aerosolized medications 
via a nebulizer. 

In a statement dated in June 2000, John Parker, M.D., 
reported that he had been treating the veteran since January 
2001.  He stated that the veteran related a history of having 
been a nonsmoker prior to enlisting in the military (trying 
one or two cigarettes prior to service entrance) and 
essentially began heavy smoking in service.  He said that the 
veteran had a great deal of difficulty with addiction to 
cigarettes until finally quitting ten years earlier.  He 
added that cigarettes were known to be addicting and that 
there was a well-known association between tobacco/cigarette 
use and chronic obstructive pulmonary disease, which in his 
opinion is the primary causative agent of the veteran's 
pulmonary disease.  


Analysis

The veteran contends that the RO erred by failing to grant 
service connection for his pulmonary disability.  He further 
contends that his pulmonary disability was caused by the use 
of tobacco during service.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexistent injury suffered or disease contracted within the 
line of duty if the disability is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is available for a chronic 
condition that had its onset during service and continues to 
show symptomatology after service, as set forth in 38 C.F.R. 
§ 3.303(b), see Savage v. Gober, 10 Vet. App. 488 (1997).  
The evidence regarding continuity of symptomatology must be 
medical, unless it relates to a condition that may be 
attested to by lay observation.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestations of a 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Quevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection may be established 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a), 
or when evidence shows aggravation of a veteran's nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

With respect to the disorder claimed related to tobacco use, 
the VA General Counsel has held that direct service 
connection of a disability may be established if the evidence 
demonstrates that injury or disease resulted from tobacco use 
in the line of duty in the active military, naval or air 
service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 7104(c) 
(precedent opinions from VA's Office of General Counsel are 
binding on the Board).  That is, service connection may be 
established for any disability allegedly related to tobacco 
use, even if diagnosed after service, if the evidence 
demonstrates that the disability resulted from the in-service 
use of tobacco, considering the partial effect of smoking 
before or after service.  (Clarification VAOPGCPREC 2-93 
dated January 1993).  In this clarification of the 1993 
opinion, the General Counsel stated that the opinion did not 
hold that service connection will be established for a 
disease related to tobacco use if the veteran smoked in 
service.  Rather, the General Counsel indicated that the 
opinion held that the fact that a disability allegedly 
related to tobacco use was first diagnosed after service 
would not preclude establishment of service connection; 
however, it must be demonstrated that the disability resulted 
from use of tobacco during service, and the possible effect 
of smoking before or after service must be taken into 
consideration. Id. (Explanation appended to VAOPGCPREC 2-93).

Service connection may also be established, on a secondary 
basis, for a disability if the veteran acquired nicotine 
dependence during service and if the nicotine dependence is 
considered to be a proximate cause of the disability 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97 (May 13, 1997) was prepared in response to 
an inquiry as to under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence that arose from a veteran's tobacco use 
during service.  

That opinion, in pertinent part, was to the effect that, 
although 38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to the veteran's lungs by in-service smoking give rise 
to, for example, lung cancer, service connection may be 
established without reference to § 3.310(a).  

Where, however, the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependent pursuant to 38 C.F.R. § 3.310.  

The 1997 opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
was the proximate cause of the disability or death, which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 opinion also noted the 
potential for an intervening of a supervening cause of 
injury, which might act to sever the proximate and causal 
connection between the original act and the injury.

With regard to the question of dependency, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive patent of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  The criteria for diagnosing substance 
dependence is found in the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV) at 243, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125 (2000).  

Nicotine Dependence

Looking first at the question of nicotine dependence, the 
Board concedes that the veteran smoked cigarettes in service 
as is shown by the evidence of record consisting primarily of 
the veteran's consistent statements to this effect.  
Notwithstanding a July 2000 statement from Dr. Kneebone 
reporting that the veteran suffered from nicotine addiction 
related to cigarette smoking during service, there is no 
diagnosis or opinion that he veteran suffered from nicotine 
dependence, a psychiatric condition.  Although the Board 
accepts as true the contention of the veteran that he smoked 
during service, neither the Board nor the veteran is 
qualified to express a competent medical opinion as to 
existence of a psychiatric condition, nicotine dependence, in 
the veteran.  See Colvin v. Derwinski, 4 Vet. App. 132 
(1992).  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of nicotine dependence arising 
from service.  As such the claim of service connection for a 
pulmonary disorder as secondary to nicotine dependence 
incurred during service must be denied.  

Cigarette Smoking During Service

Even if there's no evidence of nicotine dependence, the 
question remains as to whether the veteran's cigarette 
smoking during service caused his claimed pulmonary 
disability.  Otherwise stated, the question is whether 
cigarette smoking in service as opposed to cigarette smoking 
during periods when the veteran was not in service caused the 
veteran's pulmonary emphysema/coronary obstructive pulmonary 
disease.  

As noted above, with respect to disorders claimed related to 
tobacco use, direct service connection of a disability may be 
established if the evidence demonstrates that injury or 
disease resulted from tobacco use in line of duty in the 
military, naval, or air service.  VAOPGCPREC 2-93 that is, 
service connection may be established for any disability 
allegedly related to tobacco use, even if diagnosed after 
service, if the evidence demonstrates that a disability 
resulted from the in-service use of tobacco, considering the 
possible effect of smoking before or after service 
(explanation of VAOPGCPREC 2-93 dated in January 1993).  It 
is insufficient to show only that a veteran smoked in service 
and has a disease related to tobacco use.  Id.  

The veteran's post service treatment records indicate that he 
smoked approximately one pack of cigarettes per week prior to 
service, two packs per day during service, and two packs per 
day following service, until he quit smoking in approximately 
1988.  The veteran's service medical records are unavailable; 
however, the veteran has stated that he was not treated in 
service for any complaints or findings referable to a 
respiratory problem.  The clinical evidence of record shows 
that the veteran was first diagnosed as having chronic 
obstructive pulmonary disease in 1985, more than 30 years 
after his discharge from service.  This is too remote in time 
from service to equate to service on a direct basis.  

The veteran contends that his post service pulmonary 
disability was brought on at a later date as a result of his 
smoking to include his smoking during service.  Though the 
July 2000 opinion submitted by Dr. Kneebone and the veteran's 
VA examiner in August 2000 relate the veteran's emphysema to 
smoking of tobacco, the Board does not find that either of 
these opinions can be viewed as stating that emphysema was 
related unequivocally to the veteran's in-service smoking.  
Although Dr. Kneebone stated that it "would certainly be 
reasonable to assume" that smoking during service could be 
directly related to the veteran's emphysema, the approximate 
30-year post service history of cigarette consumption, 
indicated by the veteran as two packs per day, must also be 
considered to have reasonably played a significant and 
probably greater role in the veteran's development of 
emphysema than the two years in which he smoked during 
service.  

The VA's General Counsel has held that the issue of whether a 
veteran's disorder is due to smoking in service is a question 
of fact to be resolved by the adjudicator who must make the 
determination based upon the evidence of record taking into 
account the possible effects of smoking before and after 
service.  

Here the Board finds that the competent medical evidence 
fails to show a causal relationship between the veteran's 
current pulmonary disability and his tobacco use during 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a pulmonary disability as a result 
of tobacco use.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

Service connection for pulmonary disability claimed as a 
result of tobacco use is denied



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

